      Case 19-03733                Doc 39           Filed 01/24/20 Entered 01/24/20 23:41:54                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Meyer J. Reynolds                                                 Social Security number or ITIN        xxx−xx−0354
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois                 Date case filed in chapter 13               2/13/19

Case number:          19−03733                                                          Date case converted to chapter 7           1/20/20


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Meyer J. Reynolds

2.      All other names used in the
        last 8 years

3.     Address                               4023 W. Polk Street
                                             Chicago, IL 60624

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Phillip D Levey ESQ                                    Contact phone 773 348−9682
                                             2722 North Racine Avenue                               Email: levey47@hotmail.com
       Name and address                      Chicago, IL 60614
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-03733                    Doc 39      Filed 01/24/20 Entered 01/24/20 23:41:54                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Meyer J. Reynolds                                                                                                   Case number 19−03733


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 1/22/20

7. Meeting of creditors                          March 6, 2020 at 03:00 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 5/5/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-03733        Doc 39    Filed 01/24/20 Entered 01/24/20 23:41:54             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-03733-DDC
Meyer J. Reynolds                                                                       Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: ckeith                 Page 1 of 2                   Date Rcvd: Jan 22, 2020
                               Form ID: 309A                Total Noticed: 64

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2020.
db             +Meyer J. Reynolds,    4023 W. Polk Street,    Chicago, IL 60624-3540
27755258        American First Finance,    c/o Becket and Lee LLP,     PO Box 3002,    Malvern PA 19355-0702
27662669       +Bank of America, N.A.,    P O Box 982284,    El Paso, TX 79998-2284
27532246       +Baron’s Creditor’s Services Corp.,     155 Revere Dr., Suite 9,     Northbrook, IL 60062-1558
27532247       +Bob Brady Auto Mall,    4025 E Boyd Rd,    Decatur, IL 62521-6100
27532248       +Bonheur Realty,    654 E. 43rd Street,    Chicago, IL 60653-2977
27532252        City Colleges of Chicago,     Malcom X College,    1900 W Van Buren,    Chicago, IL 60612-3145
27532253       +City of Chicago,    Dept. of Revenue,    PO Box 88292,    Chicago, IL 60680-1292
27532254        City of Chicago Dept. of Revenue,     Camera Enforcement Violation,     PO Box 88292,
                 Chicago, IL 60680-1292
27532255       +City of Chicago Parking,     Department of Finance,    P. O. Box 6330,    Chicago, IL 60680-6330
27532257        Comcast,   Bankruptcy Department,     11621 E. Marginal Way 5,     Tukwila, WA 98168-1965
27532260        Commonwealth Edison-Care Center,     Bankruptcy Department,    PO Box 6113,
                 Carol Stream, IL 60197-6113
27532261       +East West Univeristy,    816 Michigan Avenue,    Chicago, IL 60605-2185
27532262       +Fed Loan Serv,    Pob 60610,    Harrisburg, PA 17106-0610
27552841       +Hade Reynolds,    4023 W Polk St.,    Chicago, IL 60624-3540
27532267       +ICS Collection Service, Inc.,     P.O. Box 1010,    Tinley Park, IL 60477-9110
27532268       +Illinois Tollway,    Attn:Attorney General Legal Dept.,     2700 Ogden Ave.,
                 Downers Grove, IL 60515-1703
27532269       +Integrated Imaging Consultant, LLC,     44000 Garfield Road,     Clinton Township, MI 48038-1125
27532272       +JH Portfolio Deb Equities,     5757 Phantom Drive,    Suite 225,    Hazelwood, MO 63042-2429
27532273       +Midwest Coll,    306 W Eldorado St,    Decatur, IL 62522-2154
27532274       +National Louis University,     122 S. Michigan Ave.,    Chicago, IL 60603-6162
27532277       +Peoples Gas,    Bankruptcy Department,    200 E. Randolph Street,     Chicago, IL 60601-6302
27532281       +Secretary of State,    Safety & Financial Responsibility,     2701 South Dirksen Parkway,
                 Springfield, IL 62723-1000
27532282       +Secretary of State (R54355088217),     Attn: Bankruptcy Department,     PO Box 7848,
                 Madison, WI 53707-7848
27532283        Secretary of State License Renewal,     3701 Winchester Road,     Springfield, IL 62707-9700
27532289       +TCF Bank,    800 Burr Ridge Pkwy,    Burr Ridge, IL 60527-0865
27532287       +Target NB,    CCS Gray OPS Center,    PO Box 6497,    Sioux Falls, SD 57117-6497
27585121       +The Illinois Tollway,    PO Box 5544,    Chicago, IL 60680-5491
27874696        U.S. Department of Education,     c/o FedLoan Servicing,    P.O. Box 69184,
                 Harrisburg, PA 17106-9184
27532290        University of Illinois,    Hospital & Health Sciences Systems,      PO Box 12199,
                 Chicago, IL 60612-0199
27532292       +Weinstein, Pinson & Riley, PS,     2001 Western Ave,    Suite 400,    Seattle, WA 98121-3132

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Jan 23 2020 03:17:37       David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,    Wheeling, IL 60090
tr             +EDI: QPDLEVEY.COM Jan 23 2020 07:33:00      Phillip D Levey, ESQ,    2722 North Racine Avenue,
                 Chicago, IL 60614-1206
27532245       +EDI: CINGMIDLAND.COM Jan 23 2020 07:33:00      AT&T,    Bankruptcy Department,
                 5407 Andrew Highway,   Midland, TX 79706-2851
27532242       +EDI: AAEO.COM Jan 23 2020 07:34:00      Aarons Sales & Leasing,    4428 W. North Ave,
                 Chicago, IL 60639-4707
27532243       +EDI: ACBK.COM Jan 23 2020 07:28:00      American Credit Acceptance,    961 E. Main St.,
                 Spartanburg, SC 29302-2185
27532244       +EDI: PHINHARRIS Jan 23 2020 07:33:00      Arnold Scott Harris,    111 W. Jackson, #600,
                 Chicago, IL 60604-3517
27729235       +EDI: AIS.COM Jan 23 2020 07:33:00      Capital One Bank (USA), N.A.,    4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
27532249       +EDI: CITICORP.COM Jan 23 2020 07:28:00      Citi,    Attn: Bankruptcy Department,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
27532250        EDI: CITICORP.COM Jan 23 2020 07:28:00      Citi,    PO Box 6500,   Sioux Falls, SD 57117-6500
27532251       +EDI: CITICORP.COM Jan 23 2020 07:28:00      Citibank NA,    PO Box 769006,
                 San Antonio, TX 78245-9006
27612424       +EDI: PHINHARRIS Jan 23 2020 07:33:00      City of Chicago Department of Finance,
                 c/o Arnold Scott Harris, P.C.,    111 W. Jackson Blvd Ste. 600,    Chicago, IL 60604-3517
27532256        EDI: COMCASTCBLCENT Jan 23 2020 07:23:00      Comcast,    PO Box 3002,
                 Southeastern, PA 19398-3002
27532259        E-mail/Text: comedbankruptcygroup@exeloncorp.com Jan 23 2020 03:22:59        Commonwealth Edison,
                 PO Box 6111,   Carol Stream, IL 60197-6111
27532258        E-mail/Text: comedbankruptcygroup@exeloncorp.com Jan 23 2020 03:22:59        Commonwealth Edison,
                 Bankruptcy Department,   3 Lincoln Center,    Oak Brook Terrace, IL 60181-4204
27605419       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Jan 23 2020 03:22:59
                 Commonwealth Edison Company,   Bankruptcy Department,     1919 Swift Drive,
                 Oak Brook, IL 60523-1502
27532263        EDI: AMINFOFP.COM Jan 23 2020 07:28:00      First Premier,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
27532265       +EDI: AMINFOFP.COM Jan 23 2020 07:28:00      First Premier Bank,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
          Case 19-03733            Doc 39       Filed 01/24/20 Entered 01/24/20 23:41:54                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: ckeith                       Page 2 of 2                          Date Rcvd: Jan 22, 2020
                                      Form ID: 309A                      Total Noticed: 64


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27532264       +EDI: AMINFOFP.COM Jan 23 2020 07:28:00       First Premier Bank,    Bankruptcy Department,
                 PO Box 5523,    Sioux Falls, SD 57117-5523
27532266       +EDI: PHINHARRIS Jan 23 2020 07:33:00      Harris & Harris, Ltd,     111 West Jackson Blvd,
                 Suite 400,    Chicago, IL 60604-4135
27532271        EDI: JEFFERSONCAP.COM Jan 23 2020 07:33:00       Jeffersncp (Jefferson Capital Syste,
                 Bankruptcy Department,    16 McLeland Rd.,    Saint Cloud, MN 56303
27532271        E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 23 2020 03:22:13
                 Jeffersncp (Jefferson Capital Syste,    Bankruptcy Department,     16 McLeland Rd.,
                 Saint Cloud, MN 56303
27532270       +E-mail/Text: clerk.jaylevyattorney@yahoo.com Jan 23 2020 03:23:28        Jay K. Levy & Associates,
                 155 Revere Drive,    Suite 2,   Northbrook, IL 60062-1558
27532275       +E-mail/Text: egssupportservices@alorica.com Jan 23 2020 03:21:43
                 NCO Financial Systems, Inc.,    600 Holiday Plaza Drive,    Suite 300,    Matteson, IL 60443-2238
27532276       +E-mail/Text: robert@overlandbond.com Jan 23 2020 03:23:23        Overland Bond & Investment Corp.,
                 4701 W. Fullerton Ave.,    Chicago, IL 60639-1899
27606627       +EDI: JEFFERSONCAP.COM Jan 23 2020 07:33:00       Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,   Saint Cloud Mn 56302-7999
27606627       +E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 23 2020 03:22:14        Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,   Saint Cloud Mn 56302-7999
27532278       +E-mail/Text: bankruptcy@gopfs.com Jan 23 2020 03:23:16       Prestige Financial Svc,
                 PO Box 26707,    Salt Lake City, UT 84126-0707
27532279        EDI: Q3G.COM Jan 23 2020 07:23:00      Quantum3 Group,    Sadino Funding,    P.O. Box 788,
                 Kirkland, WA 98083-0788
27532284        EDI: RMSC.COM Jan 23 2020 07:28:00      SYNCB/Old Navy,    PO Box 965005,
                 Orlando, FL 32896-5005
27532280       +EDI: DRIV.COM Jan 23 2020 07:33:00      Santander,    Po Box 961245,    Ft Worth, TX 76161-0244
27605293       +EDI: DRIV.COM Jan 23 2020 07:33:00      Santander Consumer USA Inc.,     PO Box 961245,
                 Fort Worth, TX 76161-0244
27532285        EDI: AISTMBL.COM Jan 23 2020 07:23:00       T Mobile Bankruptcy Team,    PO Box 53410,
                 Bellevue, WA 98015
27532286        EDI: AISTMBL.COM Jan 23 2020 07:23:00       T Mobile Wireless,    Attn: Bankruptcy Dept.,
                 PO Box 37380,    Albuquerque, NM 87176-7380
27532288       +EDI: WTRRNBANK.COM Jan 23 2020 07:28:00       Target NB,   Attn:Bankruptcy Dept.,    PO Box 673,
                 Minneapolis, MN 55440-0673
27532291       +EDI: VERIZONCOMB.COM Jan 23 2020 07:23:00       Verizon,   Bankruptcy Nat’l Recovery Dept,
                 PO Box 26055,    Minneapolis, MN 55426-0055
                                                                                               TOTAL: 35

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27755262*          American First Finance,   c/o Becket and Lee LLP,   PO Box 3002,                      Malvern PA 19355-0702
                                                                                                                  TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2020 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Meyer J. Reynolds davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Phillip D Levey, ESQ   levey47@hotmail.com, plevey@ecf.axosfs.com
                                                                                            TOTAL: 3
